

AMENDMENT TO COMMERCIAL LOAN AGREEMENT
AND LOAN DOCUMENTS




THIS AMENDMENT (this “Amendment”), made effective as of the ____ day of
_________________, 2009 (the “Effective Date”), is by and among TD BANK, N. A.
(f/k/a TD Banknorth, N.A.), a national banking association with a business
address of 5 Commerce Park North, Bedford, New Hampshire 03110 (the “Bank”);
BRANDPARTNERS GROUP, INC., a Delaware corporation (“BPG”) and BRANDPARTNERS
RETAIL, INC. (“BPR”), a New Hampshire corporation, each with executive offices
at 10 Main Street, Rochester, New Hampshire 03839 (BPG and BPR being jointly,
severally, and collectively, the “Borrower”); and GRAFICO INCORPORATED (“GI”)
and BUILDING PARTNERS, INC. (“BPI”), each a Delaware corporation, with executive
offices at 10 Main Street, Rochester, New Hampshire 03839 (GI and BPG being
jointly, severally, and collectively, the “Guarantor”).


R E C I T A L S:


WHEREAS, the Bank has extended to Borrower certain credit facilities, including
a revolving line of credit loan in the maximum principal amount of up to Five
Million Dollars ($5,000,000.00) (the “Revolving Line of Credit”) and a term loan
in the original principal amount of Two Million Dollars ($2,000,000.00) (the
“Term Loan” and collectively with the Revolving Line of Credit, the “Loans”),
which Term Loan has been repaid in full as of the Effective Date, pursuant to a
certain Commercial Loan Agreement dated May 5, 2005, as amended to date (as
amended, the “Loan Agreement”), and certain other related documents,
instruments, agreements, assignments, and certificates executed and/or delivered
in connection with the Loans, as amended to date (as amended, collectively the
“Loan Documents”);


WHEREAS, the Loans and all other Obligations of the Borrower to the Bank are
guaranteed by GI pursuant to a certain Guaranty Agreement of GI, dated May 5,
2005, as amended to date (as amended, the “GI Guaranty”);


WHEREAS, the Loans and all other Obligations of the Borrower to the Bank are
guaranteed by BPI pursuant to a certain Guaranty Agreement of BPI, dated June
15, 2007, as amended to date (as amended, the “BPI Guaranty” and together with
the GI Guaranty, individually and collectively, the “Guaranty”);


WHEREAS, the Revolving Line of Credit Review Date is April 30, 2009; and


WHEREAS, the Bank, at the request of the Borrower and the Guarantor, has agreed
to extend the Revolving Line of Credit Loan as an on demand facility beyond
April 30, 2009 in accordance with the Loan Agreement, all upon and subject to
the terms and conditions of this Amendment.  Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


 

--------------------------------------------------------------------------------

 
1.           Renewal of Revolving Line of Credit.  Subject to the terms and
conditions of this Amendment and the Loan Agreement, the Revolving Line of
Credit shall be renewed as an on demand facility beyond the Review Date of April
30, 2009.


2.           Amendment of Interest Rates.  As of Effective Date, the Loan
Agreement shall be and hereby is amended as follows:


(a)           The definition of LIBOR Rate in Section III. A. of the Loan
Agreement shall be and hereby is deleted in its entirety and replaced with the
following:


“LIBOR Rate” means for the Revolving Line of Credit Loan a fixed per annum rate
of interest equal to LIBOR plus 350 basis points (i.e., 3.50%).”


(b)           Section III. B. of the Loan Agreement shall be and hereby is
deleted in its entirety and replaced with the following:


“B.  Prime Rate.  The principal balance outstanding from time to time, or
portion thereof, under the Revolving Line of Credit Loan which is not subject to
the LIBOR Rate shall bear interest at a variable annual rate equal to the Prime
Rate plus 100 basis points (i.e., 1.00%).”


3.           Conditions Precedent.  The effectiveness of this Amendment, and the
renewal of the Revolving Line of Credit Loan in accordance with this Amendment,
are subject to, and conditioned upon, the following:


(a)           Borrower providing to Bank satisfactory evidence, as determined by
Bank in its sole discretion, that, as of the Effective Date, (i) the amount of
the Permitted Subordinated Debt is at least $6,628,000.00 consisting of
principal in the amount of $5,000,000.00 and the balance consisting of accrued,
but unpaid, interest, and (ii) the maturity date of the Permitted Subordinated
Debt is on or after April 30, 2010; and


(b)           Review, and acceptance, by Bank of the annual consolidated and
consolidating financial statements of Borrower and Guarantor for the fiscal year
ending December 31, 2008 in accordance with the terms of the Loan Agreement,
including balance sheets and statements of income, retained earnings and
surplus, and a statement of cash flow, together with supporting schedules,
setting forth in each case comparative figures for the preceding fiscal year,
all as prepared in accordance with generally accepted accounting principles
consistently applied and in each case prepared and audited by an independent
certified public accountant reasonably acceptable to Bank.


 
2

--------------------------------------------------------------------------------

 
4.           Reaffirmation of Representations and Warranties.  Borrower and
Guarantor hereby confirm, reassert, and restate all of their respective
representations and warranties under the Loan Agreement and the Loan Documents
as of the date hereof.


5.           Reaffirmation of Affirmative Covenants.  Borrower and Guarantor
hereby confirm, reassert, and restate all of their respective affirmative
covenants as set forth in the Loan Agreement and the Loan Documents as of the
date hereof.


6.           Reaffirmation of Negative Covenants.  Borrower and Guarantor hereby
confirm, reassert, and restate all of their respective negative covenants as set
forth in the Loan Agreement and the Loan Documents as of the date hereof.


7.           Further Representation and Warranties.  The Borrower and Guarantor,
jointly and severally, further represent and warrant to the Bank as follows:


(a)           The execution, delivery and performance of this Amendment and any
documents executed and delivered pursuant hereto (collectively, the “Amendment
Documents”) are within the power of the Borrower and Guarantor and are not in
contravention of law, Borrower’s or Guarantor’s Articles or Certificates of
Incorporation or By-laws, or the terms of any other documents, agreements or
undertaking to which the Borrower or Guarantor are a party or by which the
Borrower or Guarantor are bound.  No approval of any person, corporation,
governmental body or other entity not provided herewith is required as a
prerequisite to the execution, delivery and performance by Borrower and
Guarantor of the Amendment Documents or any of the documents submitted to the
Bank in connection with the Amendment Documents to ensure the validity or
enforceability thereof.


(b)           All necessary corporate and other action has been taken by the
Borrower and Guarantor to authorize the execution, delivery and performance of
the Amendment Documents which, when executed on behalf of the Borrower and
Guarantor, will constitute the legally binding obligations of the Borrower and
Guarantor, enforceable in accordance with their respective terms.


(c)           Borrower has no other subsidiaries other than GI and BPI.


8.           No Other Modifications.  Except as specifically modified or amended
herein or hereby, all of the terms and conditions of each of the Loans, the Loan
Agreement, and the Loan Documents, remain otherwise unchanged, and in full force
and effect, all of which are hereby confirmed and ratified by the parties
hereto.


9.           Bank Fee.  For and in consideration of the Bank entering into this
Amendment, the Borrower shall pay to the Bank a fee in the amount of Twenty-Five
Thousand Dollars ($25,000.00), due and payable in full on the Effective
Date.  Borrower consents to Bank charging Borrower's Revolving Line of Credit
loan account for any such fee.


 
3

--------------------------------------------------------------------------------

 
10.           Costs and Expenses of Bank.  The Borrower agrees to reimburse the
Bank for all reasonable costs, expenses, and fees, including attorneys' fees,
associated with the documentation of this Amendment.  Borrower consents to Bank
charging Borrower's Revolving Line of Credit loan account for any such costs,
expenses and fees.


11.           Counterparts.  This Amendment may be executed in several
counterpart copies.  Each such counterpart copy shall be deemed an original, but
all of such copies together shall constitute one and the same agreement.


[SIGNATURE PAGES FOLLOW.]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the date first set forth above.


WITNESSES:
 
BANK:
   
TD BANK, N.A.
               
By: ___________________________
   
John Mercier, Senior Vice President
         
BORROWER:
   
BRANDPARTNERS GROUP, INC.
               
By: _______________________________
   
James Brooks
         
Title: ______________________________
               
BRANDPARTNERS RETAIL, INC.
               
By:  ________________________________
   
James Brooks
         
Title: ______________________________
         
GUARANTOR:
   
GRAFICO INCORPORATED
               
By: ________________________________
   
James Brooks
         
Title: ______________________________
               
BUILDING PARTNERS, INC
               
By: _______________________________
   
James Brooks
         
Title: _______________________________


